ACCEPTED
                                                                                                    06-14-00102-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               4/5/2015 10:05:52 AM
                                                                                                    DEBBIE AUTREY
                                                                                                             CLERK



                                  No. 06-14-00102-CR - CR
                                                                             FILED IN
                                                                      6th COURT OF APPEALS
TYRELL SMITH                                   §                        TEXARKANA, TEXAS
                                                                 SIXTH COURT
                                               §                      4/6/2015 8:07:00 AM
                                               §                          DEBBIE AUTREY
VS.                                            §                 OF APPEALS Clerk
                                               §
                                               §
THE STATE OF TEXAS                             §                 STATE OF TEXAS
                                               §



       APPELLEE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                          APPELLEE’S BRIEF



   Harrison County District Attorney, Appellee moves this Court pursuant to Tex. R. App. Proc.

10.5 and 38.6(D) for an extension of four (4) days or until April 6, 2015, in which to file the

Appellee’s brief. In support, the Appellee would show the following:

   1. The Appellant’s brief was filed on February 10, 2015

   2. Appellee’s brief was due for filing on April 2, 2015

   3. This is the second request for extension of time.

   4. Good cause exists for the granting of this motion, based on the following:



   A. Appellee’s brief was originally due on March 12, 2015. On that date Appellee filed its

       first Motion requesting a thirty (30) day extension.     On March 18, 2015 Appellee

       received notice that the request had been granted. Since it was the first request, Counsel

       assumed it was for thirty days. On April 3, 2015 counsel was checking the status of other

       extensions and was surprised to discover his request had been reduced to a 21 day
       extension. At that point counsel cancelled all holiday Easter plans and prepared the brief

       which is being filed contemporaneously with this motion, and requests this motion be

       granted because the Appellee should not be punished for counsel’s erroneous assumption.

       Wherefore, Appellant requests until April 6 2015, in which to complete his brief.



   B. This motion is not sought for the purposes of delay, but so that justice may be sought.



Wherefore, Appellant requests until April 6, 2015, in which to complete his brief.



                                                            Respectfully submitted,
                                                            /S/ Timothy J. Cariker
                                                            ____________________________

                                                            Timothy J. Cariker
                                                            State Bar No. 24009942

                                                            P.O. Box 776
                                                            Marshall, Texas 75671
                                                            Telephone: 903-935-8408
                                                            Fax: 903-938-9312
                                                            timc@co.harrison.tx.us


                                                            ATTORNEY FOR APPELLEE
                                                            HARRISON COUNTY
                                                            DISTICT ATTORNEYS OFFICE
                              CERTIFICATION OF SERVICE




I certify that a true and correct copy of the Appellee’s Second Motion for Extension of Time to
File Appellee’s Brief has been delivered to the Appellant’s Attorney on Appeal.
.


              04/04/2015                            /S/    Timothy J. Cariker
Dated_____________________________                  ___________________________________

                                                           Timothy J. Cariker
                                                           State Bar No. 24009942

                                                           P.O. Box 776
                                                           Marshall, Texas 75671
                                                           Telephone: 903-935-8408
                                                           Fax: 903-938-9312
                                                           timc@co.harrison.tx.us